Under the provisions of section 592 of the Civil Practice Act, the time during which the plaintiff might serve notice of appeal was limited to sixty days or thirty days after the entry of an order of the Appellate Division denying an application for leave to appeal "on the ground that an appeal could have been taken as of right." After the statutory period has expired it cannot be extended by the entry of an order amending an earlier order of the Appellate Division which denied leave to appeal.
Motion granted and appeal dismissed, with costs and ten dollars costs of motion.